 

Exhibit 10.3

 

INDEMNITY AGREEMENT

 

THIS INDEMNITY AGREEMENT (the “Indemnity”) is made as of the 29th day of March
2019 by and among, JOHN L. VILLANO, an individual with an address at 59
Northford Road, Branford, Connecticut 06405 and JEFFREY C. VILLANO, an
individual with an address at 129 Catullo Drive, Guilford, Connecticut 06437
(the “Indemnitors”) and BANKWELL BANK, having an office at 208 Elm Street, New
Canaan, Connecticut 06840 (the “Lender”).

 

Background

 

SACHEM CAPITAL CORP., a New York corporation, having a mailing address of 23
Laurel Street, Branford, Connecticut 06405 (the “Borrower”) is indebted to the
Lender in the original principal amount of SEVEN HUNDRED NINETY FIVE THOUSAND
AND 00/100 U.S. DOLLARS (U.S. $795,000.00) (the “Loan”) as evidenced by that
certain Mortgage Note in the amount of the Loan dated of even date herewith made
by Borrower in favor of Lender (as amended, restated, extended, supplemented or
reconstituted from time to time, together with any note or notes given in
substitution or replacement thereof, collectively, the “Note”) which Note is
secured by, among other things, a first mortgage lien (as amended, restated,
extended, supplemented or otherwise modified from time to time, the “Mortgage”)
on property known as 698 Main Street, Branford, Connecticut as more particularly
described in the Mortgage (the “Mortgaged Property”). The Note, the Commitment
Letter and all other documents evidencing or securing repayment of, or otherwise
pertaining to and executed and delivered in connection with the Loan, each as
amended, restated, extended, supplemented or otherwise modified from time to
time, are hereinafter collectively referred to as the “Loan Documents”.

 

The Indemnitors are members of or affiliates of Borrower, and will receive
direct financial benefit by reason of the Loan.

 

Agreement

 

In consideration of the Background which is incorporated by reference, and other
good and valuable consideration, the receipt and sufficiency of which are
acknowledged, and the representations, covenants and warranties contained
herein, the parties, intending to be bound legally, agree as follows:

 

1.          Indemnity: (a) For the entire term of the Loan, Indemnitors shall
unconditionally, jointly and severally (if more than one), indemnify and hold
harmless Lender from and against, and reimburse Lender for, any and all actual
claims, demands, liabilities, losses, damages, judgments, penalties, reasonable
out-of-pocket costs and expenses (including, without limitation, reasonable
attorneys’ fees) (collectively “Indemnified Losses”), which may be imposed upon,
asserted against, or incurred or paid by Lender by reason of, arising out of or
attributable or relating to (collectively and inclusive of (i) through (xi)
hereof) during the term of the Loan:

 

i.            the presence of hazardous waste or asbestos on the Mortgaged
Property as set forth in a separate Hazardous Substance Indemnity Agreement of
even date herewith by and among Lender, Borrower and Indemnitors;

 

ii.           any security deposits of tenants or collection of rents or other
income received by the Borrower for more than thirty (30) days in advance (or
the then owner of the Mortgaged Property) and not turned over to the Lender upon
foreclosure of the Lender’s mortgage, sale pursuant to any power of sale, or the
exercise by the Lender of its assignment of rents, but excluding security
deposits that have been applied by the Landlord as permitted under the
applicable lease arising out of a tenant default or otherwise returned to any
tenant;

 

 

 

 

iii.          insurance proceeds or condemnation awards received by Borrower (or
the then owner of the Mortgaged Property) and not turned over to the Lender or
used to restore or repair the Mortgaged Property pursuant to the applicable
provisions of the Mortgage or Loan Documents;

 

iv.          the commission of actual physical waste to the Mortgaged Property
caused or permitted by Borrower or any affiliate thereof;

 

v.           misappropriation or misapplication of rents collected by Borrower
as evidenced by the failure to make payments when due of the obligations or
payments of insurance premiums, property taxes or other operating or maintenance
expenses related to the collateral for the Loan during any period, prior to the
appointment of a receiver or the foreclosure of the mortgage or acceptance by
Lender of a deed in lieu of foreclosure when total revenues collected by
Borrower from the collateral are sufficient to pay such expenses, or the failure
to pay a portion of such expenses to the full extent of the total revenues
collected by Borrower from the Mortgaged Property after payment of debt service
under the Note;

 

vi.          the commission of any fraud or willful material misrepresentation
by the Borrower or its representatives in connection with the obtaining of the
Loan or in the performance of Borrower’s obligations under the Loan Documents,
which Borrower had knowledge of, in connection with the Mortgaged Property, the
documents executed in connection herewith or any aspect of this loan transaction
including, but not limited to, any willful material misrepresentation or willful
material omission in any financial statement or tax return delivered to Lender;

 

vii.          the Mortgaged Property or any part thereof or interest therein
shall be encumbered by a voluntary lien in violation of the terms of the Loan
Documents or resulting from the Borrower’s non-payment of real estate taxes and
assessments when there was sufficient income from the Mortgaged Property to pay
such taxes and assessments derived from gross rents;

 

viii.         any voluntary breach or violation of the due on sale provisions or
transfer of Borrower’s ownership interest restrictions contained in the Loan
Documents; or the Mortgaged Property or any part thereof becoming an asset in
(a) a voluntary bankruptcy filing or insolvency proceeding of Borrower, (b) an
involuntary filing or petition is made, under any federal, state or other
bankruptcy, insolvency, reorganization or other creditor-relief laws, against
Borrower and Indemnitors if any of their managers or members were, directly or
indirectly, affiliated with the creditor who initiated such involuntary filing
or, directly or indirectly, cooperated or solicited such involuntary filing, or
(c) Indemnitors and/or any relatives of any Indemnitors (collectively “Related
Party”) objects to a motion for relief from stay or injunction following a
voluntary or involuntary bankruptcy or insolvency proceeding;

 

-2-

 

 

ix.          The filing by or against the Borrower or any Indemnitor of any
petition, relief, arrangement, reorganization, or the like under any federal,
state or other insolvency, bankruptcy, reorganization or other creditor-relief
laws (“Bankruptcy Event”), or an involuntary filing or petition is made, under
any of such laws, against Borrower or any Indemnitor (and if such filing is
involuntary, the failure to have same dismissed or vacated within sixty (60)
days from the date of filing), or the making of an assignment for the benefit of
creditors, or the appointment of a receiver (other than by application of
Lender) for any part of any of the Borrower’s or any Indemnitor’s properties or
the admission in writing by the Borrower or any Indemnitor’s of its inability to
pay its debts as they become due;

 

x.            interference by Borrower (which is frivolous in nature solely for
the purpose of delay) with any foreclosure action commenced by Lender or with
any other enforcement of Lender’s rights, power or remedies under any of the
Loan Documents during the continuance of an Event of Default (as defined in such
Loan Document); and

 

xi.           the amendment of any lease on the Mortgaged Property which
amendment is prohibited pursuant to the Assignment of Leases and Rents of even
date herewith and/or any Lease Subordination Non-Disturbance and Attornment
Agreement executed as a part of this Loan.

 

2.          Subordination: Subject to the other provisions hereof, Indemnitors
agree that all indebtedness of Borrower to Indemnitors whether now existing or
hereafter contracted, whether direct or indirect, contingent or determined, as
well as all rights, liens, claims and securities existing or to exist in
connection therewith or as security therefor, are declared, recognized and made
subordinate to the Loan and to all rights, titles, interest, liens, and claims
of Lender hereunder. With respect to any such indebtedness of Borrower to
Indemnitors, Indemnitors further, subject to the terms of the Member Debt
Subordination Agreement of even date herewith by and among Indemnitors and
Lender, agree to make no claim therefor until all obligations of Borrower to
Lender shall have been discharged in full, and Indemnitors further covenant and
agree not to assign all or any part of such indebtedness while this Indemnity
remains in effect except upon prior notice to Lender and upon the condition that
any such assignment or transfer shall expressly be made subject to the terms of
this Indemnity.

 

3.          No Discharge by Modification: Indemnitors hereby agree that the
liability of Indemnitors hereunder shall not in any way be released, diminished,
impaired, reduced or affected by:

 

a.           The taking or accepting of any other security or guaranty for any
or all of the Loan;

 

b.           Any release, withdrawal, surrender, exchange, substitution,
subordination, or loss of any security or other guaranty at any time existing in
connection with any or all of the Loan; any partial release of the liability of
any other Indemnitors hereunder or under any other instrument had, or to be had,
in connection with, or as security for, the Loan, or the release from this
Indemnity of any one or more of the other Indemnitors, or the death, corporate
dissolution, insolvency, bankruptcy, disability, or lack of authority of
Borrower, Indemnitors, or any other Indemnitors or any party at any time liable
for the payment of any or all of the Loan, whether now existing or hereafter
occurring;

 

c.           Any renewal, extension, modification, and/or rearrangement of the
payment of any or all of the Loan, or the performance of any covenant contained
in any instrument had, or to be had, in connection with, or as security for, the
Loan, either with or without notice to, or consent of, such Indemnitors or any
adjustment, indulgence, forbearance, or compromise that may be granted or given
by Lender to any party, including, but without limiting the generality of the
foregoing, changes in the terms of disbursement of the loan proceeds or
repayment thereof, modifications, extensions or renewals of payment dates,
releases of security in whole or in part, changes in interest rate or times of
payment thereof or the advancement of additional funds by Lender under the
Commitment Letter, the Note and/or Mortgage or for purposes related to the
purposes set forth therein; or

 

-3-

 

 

d.           Any neglect, delay, omission, failure, or refusal of Lender to take
or prosecute any action for the collection of any of the Loan or to foreclose or
take or prosecute any action in connection with any lien, right, or security
existing or to exist in connection with any lien, right, or security existing,
or to exist, in connection with, or as security for, any of the Loan; or to take
any action hereunder; it being the intention hereof that Indemnitors shall
remain liable under this instrument until the full amount of the Loan, together
with interest, and any other sums due or to become due upon or in connection
with any of the same, shall have been fully paid, performed, and observed by
Borrower.

 

4.          Covenants and Warranties: Indemnitors further hereby covenant,
represent and warrant that:

 

a.           The most recent financial statements heretofore delivered by, or on
behalf of, Indemnitors to Lender are true and correct in all material respects,
and fairly present Indemnitors’ financial condition as of the respective dates
thereof, and no material adverse change has occurred in said financial condition
reflected therein since the respective dates thereof;

 

b.           There are no actions, suits or proceedings pending and Indemnitors
have not received any written notice of any action, suit or proceeding
threatened against Indemnitors, which might result in any material adverse
change in the financial condition of Indemnitors;

 

c.           Neither execution or delivery of this Indemnity, nor compliance
with the terms hereof, will conflict with or result in the breach of any law or
statute, or will constitute a breach or default under any agreement or
instrument to which Indemnitors may be a party, or result in the creation or
imposition of any charge or lien upon any property or assets of the Indemnitors;

 

d.           Indemnitors hereby agree to indemnify Lender against loss, cost, or
expense by reason of the assertion by Indemnitors of any bad faith defense to
his obligations under the Note, Mortgage, or other Loan Documents, or hereunder,
or the bad faith assertion by Indemnitors of any defense to Indemnitors’
obligations hereunder based upon any action or inaction of the Borrower; and

 

e.           Indemnitors agree that in the event that this Indemnity is placed
in the hands of attorneys for enforcement as a result of a default hereunder,
Indemnitors will reimburse Lender for all expenses incurred, including
attorneys’ fees.

 

5.          Notification of Adverse Changes: Indemnitors shall promptly advise
Lender in writing of:

 

a.           All substantial actions, suits or proceedings pending or threatened
in writing, at law or in equity, or before any federal, state, municipal or
other court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, involving the possibility of judgments, or
penalties against Indemnitors which might result in a material adverse change in
the financial condition of Indemnitors; and

 

b.           Any material adverse change in the financial condition of
Indemnitors.

 

-4-

 

 

6.          Indemnitors’ Obligations Independent: The obligations of Indemnitors
hereunder are independent of the obligations of Borrower; a separate action or
actions may be brought against Indemnitors hereon, whether or not action is
brought against Borrower or Borrower be joined in any such action or actions.
Indemnitors hereby waive the benefit of any statute of limitations affecting its
liability hereunder or the enforcement hereof.

 

7.          Waiver of Defenses: Indemnitors hereby waive any right it may have
to require Lender to:

 

a.           Proceed against Borrower to recover upon any Loan hereby secured;

 

b.           Proceed against or exhaust any security held from Borrower; or

 

c.           Pursue any remedy in Lender’s power whatsoever. Indemnitors hereby
waive any defense arising by reason of any disability or other defense of
Borrower or by reason of the cessation from any cause whatsoever of the
liability of Borrower other than payment of the Loan.

 

8.          Waiver of Subrogation: Indemnitors agree that Indemnitors shall have
no right of subrogation against Borrower or any other indemnitor or guarantor of
the Loan whatsoever with respect to the aforesaid Loan or to any monies due or
unpaid thereon or any collateral security for the same (unless and until Lender
shall have received payment in full of all sums at any time secured by the Note,
the Mortgage and the other Loan Documents).

 

9.          No Waiver: No failure on the part of Lender to pursue any remedy
hereunder shall constitute a waiver on its part of the right to pursue the
remedy on the basis of the same or subsequent breach.

 

10.         Acceleration Upon Default: Indemnitors acknowledge that the entire
outstanding Loan may become immediately due and payable at the option of Lender,
pursuant to the Note, the Mortgage and/or the other Loan Documents, upon the
occurrence of an Event of Default involving Indemnitors and/or this Indemnity,
as more particularly set forth in such Loan Documents.

 

11.         Enforcement: This Indemnity may be enforced by Lender without first
resorting to or exhausting any other security or collateral, or without first
having recourse to the Note, or to the personal liability of any maker or
endorser thereof, or to the assets or estate of Borrower or of any other party
liable for the Note, or to any of the property covered by the Mortgage, or any
other Loan Document, through foreclosure proceedings or otherwise, or without
first having recourse to any of the Loan Documents; provided, however, that
nothing herein contained shall prevent the Lender from suing on the Note or
foreclosing the Mortgage or from exercising any other rights hereunder or under
any of the Loan Documents, and if such foreclosure or other remedy is availed
of, only the net proceeds therefrom, after deduction of all charges and expenses
of every kind and nature whatsoever, shall be applied in reduction of the amount
due on the Note, the Mortgage and the other Loan Documents, and the Lender shall
not be required to institute or prosecute proceedings to recover any deficiency
as a condition of payment hereunder or enforcement hereof. At any sale of the
security or collateral for the Loan or any part hereof whether by foreclosure or
otherwise, Lender may at its discretion purchase all or any part of such
collateral so sold or offered for sale for its own account and may apply against
the amount bid therefor the balance due it pursuant to the terms of the Note,
the Mortgage or any of the Loan Documents.

 

-5-

 

 

12.         Successors and Assigns: This Indemnity shall inure to the benefit of
Lender and its successors and assigns and shall be binding upon and enforceable
against Indemnitors and his heirs, representatives, successors and assigns.

 

13.         Governing Law: This Indemnity shall be governed by and construed in
accordance with the laws of the State of Connecticut.

 

14.         WAIVER OF JURY TRIAL: INDEMNITORS WAIVE A TRIAL BY JURY IN ANY
ACTION WITH RESPECT TO THIS INDEMNITY AND AS TO ANY ISSUES ARISING RELATING TO
THIS INDEMNITY OR TO THE INSTRUMENTS SECURING THIS INDEMNITY. INDEMNITORS
ACKNOWLEDGE THAT THIS WAIVER MAY DEPRIVE INDEMNITORS OF AN IMPORTANT RIGHT, AND
THAT SUCH WAIVER HAS BEEN KNOWINGLY AND VOLUNTARILY MADE.

 

15.         SERVICE OF PROCESS. (a) INDEMNITORS, TO THE FULL EXTENT PERMITTED BY
LAW, HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE
OF COMPETENT COUNSEL, (i) SUBMITS TO PERSONAL JURISDICTION IN THE STATE IN WHICH
THE MORTGAGED PROPERTY IS LOCATED OVER ANY SUIT, ACTION OR PROCEEDING BY ANY
PERSON ARISING FROM OR RELATING TO THE NOTE, THE MORTGAGE, THIS AGREEMENT OR ANY
OTHER OF THE LOAN DOCUMENTS, (ii) AGREES THAT ANY SUCH ACTION, SUIT OR
PROCEEDING MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION OVER THE COUNTY IN WHICH THE MORTGAGED PROPERTY IS LOCATED, (iii)
SUBMITS TO THE JURISDICTION OF SUCH COURTS, AND, (iv) TO THE FULLEST EXTENT
PERMITTED BY LAW, AGREES THAT IT WILL NOT BRING ANY ACTION, SUIT OR PROCEEDING
IN ANY OTHER FORUM.

 

b.           PREJUDGMENT REMEDY WAIVER. THE INDEMNITORS ACKNOWLEDGE THAT IT HAS
THE RIGHT UNDER SECTION 52-278a ET SEQ. OF THE CONNECTICUT GENERAL STATUTES,
SUBJECT TO CERTAIN LIMITATIONS, TO NOTICE OF AND HEARING ON THE RIGHT OF THE
LENDER TO OBTAIN A PREJUDGMENT REMEDY, SUCH AS ATTACHMENT, GARNISHMENT OR
REPLEVIN, UPON COMMENCING ANY LITIGATION AGAINST THE INDEMNITORS. 
NOTWITHSTANDING SUCH RIGHT, THE INDEMNITORS HEREBY WAIVE ALL RIGHTS TO NOTICE,
JUDICIAL HEARING OR PRIOR COURT ORDER TO WHICH IT MIGHT OTHERWISE HAVE THE RIGHT
UNDER SAID STATUTE OR UNDER ANY OTHER STATE OR FEDERAL STATUTE OR CONSTITUTION
IN CONNECTION WITH THE OBTAINING BY THE LENDER OF ANY PREJUDGMENT REMEDY IN
CONNECTION WITH THIS AGREEMENT.  THE INDEMNITORS FURTHER CONSENT TO THE ISSUANCE
OF ANY PREJUDGMENT REMEDIES WITHOUT A BOND AND AGREES NOT TO REQUEST OR FILE
MOTIONS SEEKING TO REQUIRE THE POSTING OF A BOND UNDER PUBLIC ACT 93-431 IN
CONNECTION WITH THE LENDER’S EXERCISE OF ANY PREJUDGMENT REMEDY.  THE
INDEMNITORS ALSO WAIVE ANY AND ALL OBJECTION WHICH IT MIGHT OTHERWISE ASSERT,
NOW OR IN THE FUTURE, TO THE EXERCISE OR USE BY THE LENDER OF ANY RIGHT OF
SETOFF, REPOSSESSION OR SELF HELP AS MAY PRESENTLY EXIST UNDER STATUTE OR COMMON
LAW, AND TO THE EXTENT PERMITTED BY LAW, THE BENEFITS OF ALL PRESENT AND FUTURE
VALUATION, APPRAISEMENT, HOMESTEAD, EXEMPTION, STAY, REDEMPTION AND MORATORIUM
LAWS.

 

-6-

 

 

16.         Notice: All notices, demands, requests and other communications
required hereunder shall be in writing and shall be deemed to have been properly
given if personally delivered or sent by a national overnight courier service
for next business day delivery or by United States certified or registered mail,
return receipt requested, postage-prepaid, addressed to the party for whom it is
intended at its address hereinafter set forth:

 

If to Indemnitors:

John L. Villano

59 Northford Road

Branford, Connecticut 06405

 

Jeffrey C. Villano

129 Catullo Drive

Guilford, Connecticut 06437

 

with a copy to:

Sachem Capital Corp.

23 Laurel Street

Branford, Connecticut 06405

Attn: Peter Giannotti, Esq.

 

If to Lender:

Bankwell Bank

208 Elm Street

New Canaan, Connecticut 06840

Attn: Commercial Loan Department

 

with a copy to:

Scott M. Gerard, Esq.

Shipman & Goodwin LLP

300 Atlantic Street, 3rd Floor

Stamford, Connecticut 06901

 

Notice shall be deemed given upon receipt. Any party may designate a change of
address by written notice to the others given at least ten (10) days before such
change of address is to become effective.

 

17.         Miscellaneous: Indemnitors hereby:

 

a.           Except as expressly set forth in this instrument, waive diligence,
presentment, protest, notice of protest, notice of dishonor, demand for payment,
or performance, notice of default or non-performance, extension of time of
payment, notice of acceptance of this Indemnity, nonpayment at maturity, and
indulgences and notices of every kind, and consents to any and all forbearances
and extensions of the time of payment of the Note, the Mortgage or the other
Loan Documents, and to any and all changes in the terms, covenants, and
conditions thereof hereafter made or granted and to any and all substitutions,
exchanges, or releases of all or any part of the collateral therefor; waives any
right to cause a marshalling of Borrower’s assets or to cause Lender to proceed
against any other Indemnitor in any particular order; waives any right to
require Lender to apply upon the Note or any Loan hereby guarantied any funds or
other property at any time received by or paid to or in the possession of
Lender; it being the intention hereof that Indemnitors shall remain liable
hereunder until the terms, covenants, and conditions of the Note, the Mortgage,
and all of the other Loan Documents shall have been fully performed and observed
by the Borrower, notwithstanding any act, omission, or thing that might
otherwise operate as a legal or equitable discharge of Indemnitors.

 

-7-

 

 

b.           Agree that if any term, covenant, or condition of this Indemnity,
the Note, the Mortgage, or any of the other Loan Documents or the application
thereof to any person or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Indemnity, the Note, the Mortgage, or such
other Loan Documents or the application of such term, covenant, or condition to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby and each term, covenant, or
condition of this Indemnity, the Note, the Mortgage, and all other Loan
Documents shall be valid and be enforced to the fullest extent permitted by law.

 

c.           Agree that should Borrower execute in favor of Lender any further
security agreement, the exercise by Lender of any right conferred upon it in
such security agreement shall be wholly discretionary with Lender and such
exercise of, or failure to exercise such right, shall in no wise impair or
diminish the obligations of Indemnitors hereunder. Lender may, without in any
manner impairing or diminishing the obligations of Indemnitors hereunder, elect
to pursue any available remedy against Borrower, against any other party, or
against any security held by Lender, whether or not the exercise by Lender of
any such remedy shall result in loss to Indemnitors of any right of subrogation
or right to proceed against Borrower for reimbursement.

 

d.           Agree that in the event of any bankruptcy, reorganization, winding
up, or similar proceedings with respect to Borrower, no limitation on Borrower’s
liability under the Note, the Mortgage, or any of the other Loan Documents that
may now or hereafter be imposed by any federal, state, or other statute, law,
regulation, or judicial or administrative determination applicable to such
proceedings shall in any way limit the obligation hereunder of Indemnitors. In
the event any payment by Borrower to Lender is held to constitute a preference
under the bankruptcy laws, or if for any other reason Lender is required to
refund such payment or pay the amount thereof to any other party, such payment
by Lender to Borrower shall not constitute a release of Indemnitors from any
liability hereunder, and Indemnitors agree to pay such amount to Lender upon
demand.

 

e.           Agree that this Indemnity shall be continuing and of full force and
effect until the Loan and all renewals or extensions thereof are indefeasibly
paid in full.

 

f.            Each Indemnitor shall furnish to the Lender: (i) annually, a copy
of his federal income tax return within thirty (30) days of the filing due
dates, as extended, and in the case of an extension such Indemnitor(s) shall
provide Lender with copies of all filing extensions promptly upon the filing
thereof; (ii) annually, an updated personal financial statement, including any
contingent liabilities, signed and dated by Indemnitors and otherwise in form
and substances reasonably satisfactory to Lender within one hundred twenty (120)
days after the Borrower’s fiscal year end; and (iii) any other information
(financial or otherwise) reasonably requested by Lender in form and substance
reasonably acceptable to Lender within fifteen (15) days of such request.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOLLOWS

 

-8-

 

 

The Indemnitors have executed this Indemnity Agreement on the date first above
written.

 

SIGNED, SEALED AND DELIVERED   INDEMNITORS: IN THE PRESENCE OF (AS TO ALL):    
      /s/ Lauren Grady   /s/ John L. Villano Name: Lauren Grady   John L.
Villano, an individual       /s/ Peter Giannotti   /s/ Jeffrey C. Villano Name:
Peter Giannotti   Jeffrey C. Villano, an individual

 

STATE OF CONNECTICUT )   ) ss:  Branford COUNTY OF NEW HAVEN )



 

Before me, the undersigned, this 29th day of March 2019, before me, the
undersigned officer, personally appeared John L. Villano, signer and sealer of
the foregoing instrument and acknowledged the same to be his free act and deed,
before me.

 

In Witness Whereof, I hereunto set my hand.

 

  /s/ Peter Giannotti   Peter Giannotti   Commissioner of the Superior Court

 

STATE OF CONNECTICUT )   ) ss:  Branford COUNTY OF NEW HAVEN )

 

Before me, the undersigned, this 29th day of March 2019, before me, the
undersigned officer, personally appeared Jeffrey C. Villano, signer and sealer
of the foregoing instrument and acknowledged the same to be his free act and
deed, before me.

 

In Witness Whereof, I hereunto set my hand.

 

  /s/ Peter Giannotti   Peter Giannotti   Commissioner of the Superior Court

 

[Signature and Acknowledgement page to Indemnity Agreement]

 

 

 

 

